Paese v Paese (2019 NY Slip Op 06093)





Paese v Paese


2019 NY Slip Op 06093


Decided on August 7, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-05066
 (Index No. 2756/13)

[*1]Joseph Paese, appellant, 
vJanamarie Paese, respondent.


Baker & Hostetler LLP, New York, NY (Seanna R. Brown, Amy E. Vanderwal, and Andrew M. Serrao of counsel), for appellant.
Gloria Marchetti-Bruck, White Plains, NY, attorney for the child Isabella M.
Karen M. Jansen, White Plains, NY, attorney for the children Allesandra P. and Joseph P.

DECISION & ORDER
In an action for a divorce and ancillary relief, the plaintiff appeals from stated portions of a decision and order (one paper) of the Supreme Court, Westchester County (Gretchen Walsh, J.), dated January 7, 2018, made after a nonjury trial.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the decision and order must be dismissed. To the extent that the portions of the decision and order appealed from constitute a decision, no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp. , 100 AD2d 509, 509-510). To the extent that the portion of the decision and order appealed from constitutes an order, that portion does not decide a motion made on notice (see  CPLR 5701[a][2]), and we decline to grant leave to appeal (see  CPLR 5701[c]).
MASTRO, J.P., DILLON, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court